— Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered September 6, 1985, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor improperly commented on his failure to testify by referring to some of the evidence adduced as uncontroverted has not been preserved for appellate review (see, People v Medina, 53 NY2d 951). Reversal is not warranted in the interest of justice, as neither those comments nor the other portions of the prosecutor’s summation to which the defendant takes exception deprived him of a fair trial. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.